Citation Nr: 0711549	
Decision Date: 04/18/07    Archive Date: 05/01/07

DOCKET NO.  03-01 201	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for cluster headaches.  


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Heather M. Gogola, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1977 through 
August 1979.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a July 2001 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi.

The Board notes that the veteran's original claim for service 
connection for cluster headaches was previously remanded to 
the RO via the Appeals Management Center (AMC) for further 
development per a Board decision dated March 2006.  


FINDING OF FACT

The veteran has cluster headaches that are not related to 
service.


CONCLUSION OF LAW

Cluster headaches were not incurred in, or related to any 
incidence of service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. §§ 3.303 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA 
is required to notify the veteran of any evidence that is 
necessary to substantiate his claim.  This includes notifying 
the veteran of the evidence VA will attempt to obtain and 
that which the veteran is responsible for submitting.  Proper 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that the VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his possession that 
pertains to the claim.  See 38 C.F.R. § 3.159 (2006).  These 
notice requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability; 
a connection between the veteran's service and the 
disability; degree of disability; and the effective date of 
the disability.  See Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Such notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
is issued by the agency of original jurisdiction.  Pelegrini 
v. Principi, 18 Vet. App. 112, 119 (2004).  

While in the present appeal, the veteran was provided with 
notice of what type of information and evidence was needed to 
substantiate his claim for service connection, he was not 
provided with the notice of the type of evidence necessary to 
establish a disability rating or an effective date for the 
disability on appeal until March 2006.  Despite the untimely 
notice provided to the veteran concerning these elements, the 
Board finds no prejudice to the veteran in proceeding with 
the issuance of the final decision.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993)  In that regard, the Board 
concludes below that the preponderance of the evidence is 
against the appellant's claim for service connection.  Thus, 
any question as to the appropriate disability rating or 
effective date to be assigned is rendered moot.

In the instant case, the Board concludes that the RO letters 
sent in August 2003, August 2004, and April 2005, adequately 
informed the veteran of the evidence and information (1) 
necessary to substantiate the claim; (2) that VA would seek 
to provide; and (3) that the veteran was expected to provide.  
The letter also essentially told the veteran to submit any 
information or evidence in his possession.  The RO 
additionally requested that the veteran identify any relevant 
records and/or additional supporting information or evidence, 
and submit authorizations to the RO so that the RO could 
obtain the records or other evidence on his behalf.  While 
this information was not provided prior to the July 2001 
adverse determination, it was provided prior to the December 
2006 Supplemental Statement of the case, after which the 
veteran had an opportunity to respond.  In light of the 
foregoing, the Board finds that the veteran has not been 
prejudiced by any notice deficiency.  

The Board further notes that the veteran's service medical 
records, VA medical records, and records from correctional 
facilities have been obtained.  The veteran was also provided 
with a VA examination for headaches.  Additionally, the 
veteran was afforded 2 hearings, one at the RO and one before 
the undersigned veterans law judge.  The veteran also 
submitted statements regarding his condition.  The veteran 
has not identified any further evidence with respect to his 
claim, and the Board is similarly unaware of any such 
evidence.  Thus, VA's duty to assist the veteran has been 
fulfilled.

The Board is satisfied that the originating agency properly 
processed the claim after providing the required notice and 
assistance, and that any procedural errors in the development 
and consideration of the claims by the originating agency 
were insignificant and non-prejudicial to the veteran.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).

Accordingly, the Board will address the merits of the claim.


Legal Criteria

Service connection may be established where the evidence 
demonstrates that an injury or disease resulting in 
disability was contracted in the line of duty coincident with 
military service, or if preexisting such service, was 
aggravated therein.  38 C.F.R. § 3.303.  

To establish service connection, there must be: (1) a medical 
diagnosis of a current disability; (2) medical or, in certain 
cases, lay evidence of in-service occurrence or aggravation 
of a disease or injury; and (3) medical evidence of a nexus 
between an in-service injury or disease and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999), 
citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd 78 
F.3d 604 (Fed. Cir. 1996).


History and Analysis

The veteran contends that during basic training, he was 
exposed to loud noise without ear protection, which in turn, 
caused his cluster headaches.  He asserts that he has 
experienced the cluster headaches since 1980, about eight to 
nine months after service.  

The veteran's service medical records are silent as to any 
complaints of, or treatments for, any manifestations of 
cluster headaches during service.  The veteran did not report 
any frequent or severe headaches on either of his Reports of 
Medical Histories, dated January 1977 (enlistment), and July 
1979 (discharge).  Additionally, examinations upon enlistment 
and discharge, dated January 1977 and July 1979, 
respectively, do not indicate any abnormalities of the head 
or any neurological abnormalities.  Finally, a report of 
medical history and examination upon enlistment for the 
National Guard dated February 1982, do not note any 
complaints of frequent or severe headaches or any head or 
neurological abnormalities.  

The veteran submitted numerous VA medical records dated 1979 
through 2004.  The first documented headaches were noted in a 
treatment record dated July 1983, where the veteran 
complained of intermittent severe frontal headaches for the 
past two to three years.  The physician provided a diagnosis 
of vascular headaches probably histamine headaches.  The 
first documented diagnosis of cluster headaches occurred in 
March 1988, with the veteran providing a history of 
occurrence for ten years prior.  A 1993 record noted 
complaints of headaches since 1980.  A December 1993 record 
noted a diagnosis of headaches with many features of 
migraines with the aura and other clinical findings of 
cluster headaches which are possibly different manifestations 
of the same disease.  A May 1994 treatment record also showed 
complaints of chronic headaches approximately every three to 
four weeks, lasting two to three hours, with a history of 
onset in 1980.  An October 2002 examination contained 
neurological testing.  Upon examination cranial nerves II-XII 
and motor strength were normal.  Deep tendon reflexes were 
full and symmetric.  There were no sensory deficits, and 
plantar responses, Rhomberg's test, finger to nose, heel to 
shin, and tandem walking were all normal.  

A CT scan performed in September 2003 and February 2004 did 
not contain a opinion as to the etiology of the veteran's 
headaches.  Thus, its findings are not probative in 
adjudicating this claim of service connection.  

The veteran was also afforded a DRO hearing in July 2004 and 
a travel Board hearing in January 2006.  During both 
hearings, the veteran asserted that he began experiencing 
headaches eight to nine months after his discharge from 
service.  He also asserted that he was exposed to acoustic 
trauma during basic training when a sergeant made him fire 
his gun inside a concrete foxhole without hearing protection.  
The veteran asserted that this acoustic trauma is what caused 
his current cluster headaches.  However, as a lay person, the 
veteran lacks the capacity to provide evidence that requires 
specialized knowledge, skill, experience, training, or 
education.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  If the determinative issue involves medical 
causation or a medical diagnosis, competent medical evidence 
is required.  Grottveit v. Brown, 5 Vet. App. 91 (1993).

The veteran was also afforded a VA examination in October 
2006.  The veteran claimed that he fired his weapon in a fox 
hole without ear protection during service, causing headaches 
nearly one year after his discharge from service.  The 
veteran also reported that his headaches began in 1980.  The 
veteran reported that the headaches are in the right temple 
and behind the right eye, and described symptoms of severe, 
sharp, stabbing, and throbbing pain, with nausea and 
photo/phonophobia.  The headaches could occur at any time and 
last from several hours to several days.  Examination 
revealed a normal gait and station with good heel/toe/tandem 
walk, cranial nerves II-XII were intact.  Discs were sharp, 
and motor strength was 5/5 with normal tone, bulk, dexterity, 
and coordination.  Sensory was intact to fine touch, 
temperature, vibration, and position.  Reflexes were trace to 
1+ bilaterally.  The examiner provided a diagnosis of 
migraines with prostrating headaches every few months.  After 
review of the claims file, the examiner also opined that 
there was no medical evidence of a headache disorder in 
service or until the late 1990s.  The examiner also opined 
that generally, while head trauma could result in headaches 
at a later period in time, acoustic trauma is not a well-
recognized cause of headaches.  He related that generally 
speaking headaches begin at the time of or shortly after 
injury.  He concluded that it was unlikely that any acoustic 
trauma occurring during the period of service was responsible 
for the onset of the headaches disorder many months later.  

While the veteran currently has cluster headaches, there is 
no competent medical evidence of any headache disorder during 
service, nor is there competent medical evidence showing a 
nexus between the current disorder and service.  The service 
medical records were silent as to any complaints of frequent 
or severe headaches.  In fact, the veteran did not indicate 
in his 1982 report of medical history upon enlistment in the 
National Guard that he had experienced any severe or frequent 
headaches.  The VA examiner, after conducting an examination 
and reviewing the entire claims file, concluded that the 
veteran's current condition was unlikely to have been caused 
by acoustic trauma, and had its onset in the late 1990s, and 
not immediately following discharge.  Additionally, while the 
medical records indicate a history of headaches since 1980, 
this evidence was based on a history provided by the veteran.  
Evidence that is simply the information recorded by the 
medical examiner from the veteran, unenhanced by any 
additional medical comment by that examiner does not 
constitute "competent medical evidence." See LeShore v. 
Brown, 8 Vet. App. 406, 409 (1995).  

Accordingly, as there is no evidence of a nexus between the 
veteran's headaches and any incidence of service, service 
connection for cluster headaches is not warranted.  As there 
is not an approximate balance of positive and negative 
evidence regarding the merits of the appellant's claims that 
would give rise to a reasonable doubt in favor of the 
appellant, the benefit of the doubt rule is not applicable.  
See 38 U.S.C.A. § 5170(b); Gilbert v. Derwinski, 1 Vet. App. 
49, 54-56 (1990).


ORDER

Service connection for cluster headaches is denied.



____________________________________________
K. Osborne
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


